11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT

Lamar Advantage Holding Company,            * From the 266th District Court
                                              of Erath County,
                                              Trial Court No. CV-31132.

Vs. No. 11-14-00133-CV                      * June 9, 2016

The City of Stephenville and Mark           * Memorandum Opinion by Bailey, J.
Kaiser, in his official capacity as           (Panel consists of: Wright, C.J.,
city administrator,                           Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there
is no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed. The costs
incurred by reason of this appeal are taxed against Lamar Advantage Holding
Company.